BURNETT, C. J., Dissenting.
A jury trial within the meaning of the constitution consists only in the admission of proper evidence according to the pleadings as the parties have framed them, coupled with instructions apropos to such pleadings. "When either of these elements is wanting, the parties have not had the jury trial which the constitution guarantees to all suitors. Admittedly, the instructions mentioned do not conform to the evidence, there being no testimony to support them. In this there was plain and palpable error, a departure from 'one of the principal ingredients of the jury trial. The judgment should be reversed and a new trial ordered.
For these reasons I dissent from the opinion rendered by Mr. Justice Johns.